Citation Nr: 0218122	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  01-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for the 
residuals of a dislocated right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from June 
1985 to July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  That rating decision, in 
part, denied an increased rating for the veteran's service 
connected right elbow disorder. 


REMAND

The veteran submitted his substantive appeal on a VA Form 
9 dated in April 2001.  On this form, the veteran 
indicated that he wanted a hearing before a Member of the 
Board at the local VA office.  This is commonly referred 
to as a Travel Board hearing.  At the same time the 
veteran also indicated that he would accept a video 
conference hearing with a Member of the Board.  A 
September 2001 deferred rating decision indicates that the 
veteran's name was to be placed on the waiting list for a 
Travel Board hearing.  There is no indication in the 
record that he has been accorded either the requested 
Travel Board hearing or video conference hearing.  There 
is no indication in the file that the veteran has waived 
his right to the requested hearing.  

The case is REMANDED to the regional office (RO) for the 
following development:


The RO should determine whether the 
veteran wants a Travel Board hearing or 
a video conference hearing and then 
schedule him for the appropriate 
hearing.


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




